PER curiam:
El 17 de marzo de 1980 suspendimos al Notario Johnny Pagani Rodríguez del ejercicio de la notaría por no haber satisfecho la prima de la fianza notarial que, a favor del Estado Libre Asociado de Puerto Rico, requiere la Ley Notarial para responder del buen desempeño de las funciones de su cargo y de los daños y perjuicios que, por acción u omisión, cause en el ejercicio de su ministerio. 4 L.P.R.A. see. 1002.
En vista de la solicitud de reconsideración presentada por el referido notario el 20 de marzo de 1980, en la que informa haber satisfecho el importe de la fianza, ascen-dente a $20.00, y ofrece —además— la excusa de no haber recibido el aviso de 7 de noviembre de 1979 cursado por el Secretario del Tribunal, mediante el cual se le concedía hasta el 8 de enero de 1980 para la renovación de la fianza, dictamos resolución con copia al Colegio de Abogados y al Director de Inspección de Notarías para que informaran lo que fuere menester con respecto a la petición del Notario Pagani.
Un examen del expediente personal del abogado Pagani y del informe del Director de Inspección de Notarías revela lo siguiente:
1. El 24 de septiembre de 1973 dictamos resolución respecto a un error en violación de la Ley Notarial, previniéndole de ulteriores inobservancias de dicha ley.
2. El 15 de mayo de 1975 el Secretario le concedió 60 días de término para satisfacer la prima sobre la fianza notarial vencida desde el 4 de enero anterior.
3. El año siguiente, el 4 de enero de 1976, volvió a incumplir el Notario Pagani el pago de la prima de la fianza, por lo que el Secretario le concedió 60 días para pagarla.
*8334. El Notario Pagani incumplió con la Regla 12(d) del Reglamento de este Tribunal al dejar de enviar, no más tarde del mes de enero de 1979, el informe estadístico anual de todos los documentos notariales autorizados durante el año. No fue hasta el 28 de agosto de 1979 que así lo hizo, a requerimiento del Director de Inspección de Notarías.
5. El 4 de enero de 1979 volvió a delinquir dicho Notario en el pago de la fianza, lo que obligó al Secretario, el 7 de noviembre de 1979, a requerirle el pago, el cual hizo el 20 de marzo de 1980, luego de transcurrir el plazo concedídole y habérsele suspendido del ejercicio de la notaría. Conforme lo expresa la comunicación recibida del Colegio de Abogados, la prima pagada corresponde al período comprendido entre el 4 de enero de 1979 y el 4'de enero de 1980. Luego, hemos de presumir que a la fecha en que fuera suspendido el Notario Pagani —17 de marzo de 1980— éste adeudaba también la prima correspondiente al año en curso.
6. El Notario Pagani dejó de notificar al Secretario de este Tribunal el cambio de su oficina notarial al Condominio Olimpo Plaza 208, Avenida Muñoz Rivera 1002, Río Piedras, P.R. 00927. Omitió, también, notificar el cambio de su residencia, en o alrededor del mes de septiembre de 1979. Es en la solicitud de reconsideración, radicada el 20 de marzo, que por primera vez lo menciona.
Las circunstancias antes señaladas, especialmente el reiterado incumplimiento con el mantenimiento de su fianza notarial según lo exige la Ley Notarial, acusan una indiferencia del Notario Pagani respecto a sus obligaciones como notario que le colocan en el umbral de la incapacidad para actuar en tan delicado y puntilloso ministerio. Su proceder nos obliga a tomar medidas disciplinarias.

Por ello continuará en todo su vigor la suspensión del Notario Pagani, conforme nuestra resolución de 17 de 
*834
marzo de 1980, la cual se extenderá hasta cumplir seis meses de castigo desde su suspensión inicial, esto es, hasta el 17 de septiembre de 1980. Si no hubiese entregado sus protocolos notariales y registros de afidávit al Director de Inspección de Notarías a la fecha de recibo de esta opinión conforme lo requería nuestra resolución de 17 de marzo de 1980, deberá hacerlo dentro de los próximos diez (10) días.